Exhibit No. 10.9

 

EXECUTION COPY

 

NONCOMPETITION AGREEMENT

 

THIS NONCOMPETITION AGREEMENT, dated as of December 31, 2004, is between Skurka
Aerospace Inc., a Delaware corporation (“Buyer”), and TransDigm, Inc., a
Delaware corporation (“TransDigm”), and Howard Skurka (“Employee”), having a
mailing address of 4600 Calle Bolero, Camarillo, California 93011.

 

RECITALS:

 

A. Pursuant to a Asset Purchase Agreement, dated as of December 11, 2004 (the
“Purchase Agreement”), among TransDigm, Skurka Engineering Company, a California
corporation (the “Company”), the Employee and certain other parties, Buyer will
acquire substantially all of the Company’s assets and certain liabilities of the
Company (the “Transaction”).

 

B. In connection with the Transaction, Buyer is willing to enter into a
Retention Agreement, dated as of the date hereof, with Employee (the “Retention
Agreement”) relating to the compensation payable to Employee during, and upon
termination of, his employment.

 

C. Employee acknowledges that he will benefit from the Retention Agreement and
the consummation of the Transaction and that it is a condition of the obligation
of Buyer and TransDigm to consummate the Transaction and to enter into the
Retention Agreement that Employee executes and delivers this Agreement.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises herein contained, the parties, intending to be legally bound, hereby
agree as follows:

 

1. Definitions. For purposes of this Agreement:

 

(a) “Affiliate” means any Person that controls, is controlled by or is under
common control with another Person, with “control” meaning the ownership of or
ability to direct the voting of greater than 50% of the voting equity of a
Person or the ability to direct the policies of a Person.

 

(b) “Business” means all business conducted by the Buyer during Employee’s
tenure of employment with the Buyer.

 

(c) “Person” means any natural person, partnership, corporation, limited
liability company, association, joint stock company, trust, joint venture,
unincorporated organization, or governmental entity or authority.

 

(d) “Restricted Territory” means anywhere in the world in which the Business is
conducted.



--------------------------------------------------------------------------------

EXECUTION COPY

 

(e) “Trade Secrets” means any confidential proprietary information that has
inherent economic value as a result of its confidential nature and that is the
subject of reasonable attempts to retain its confidentiality.

 

2. Non-Compete. Employee hereby agrees, on behalf of himself and his heirs,
assigns and Affiliates, that during the tenure of Employee’s employment with
Buyer, he will not at any time directly or indirectly, whether as a consultant,
agent, independent contractor, partner, Employee, participant, owner, creditor,
investor or otherwise (other than ownership as a passive investor of less than
2% of the voting stock of a company listed on a national stock exchange):

 

(a) own, manage, operate, finance, control or participate in the ownership,
management, operation, financing, control of, or be employed by, act as a
consultant to, be associated with, lend his name or any trade name to, any of
his credit to, or otherwise render services or advice to or on behalf of, any
business that competes or has the intention of using Employee to compete, in the
Restricted Territory, with the Business;

 

(b) sell or solicit the sale of any product or service of any Person in
existence or under development that is the same as, substantially similar to or
competes with or is intended to compete with any products or services of the
Business in the Restricted Territory;

 

(c) whether for his own account or for the account of any other person, firm,
corporation or other business organization, intentionally interfere with Buyer’s
relationship with, or endeavor to entice away from Buyer, any person or entity
who, during the period prior to the date hereof, is or was a customer or client
of Buyer.

 

(d) except as expressly permitted by Buyer or its successors or assigns in
advance in writing, directly or indirectly solicit any employee of Buyer or its
successors and assigns to leave the employ of Buyer or directly or indirectly
hire any such employee.

 

3. Covenant Against Disclosure.

 

(a) From and after the date hereof, Employee will hold all Trade Secrets of the
Business in strict confidence and will not publish, disseminate or otherwise
disclose, directly or indirectly to any person such information.

 

(b) From and after the date hereof, Employee agrees not to (i) disclose to any
Person in any manner, directly or indirectly, any Trade Secrets or (ii) use, or
permit or assist, by acquiescence or otherwise, any Person to use, in any
manner, directly or indirectly, any Trade Secrets excepting only the use or
disclosure of such Trade Secrets as is at the time of use or disclosure known to
the public and that did not become known generally through any breach by any
Person of any provision of any agreement.

 

(c) Employee will not be deemed to have violated his obligations under
Section 3(a) or 3(b) if he is required to disclose any of the information
described above pursuant to a subpoena, order of any court or governmental or
administrative body or other legal process, provided that Employee will provide
to Buyer written notice that he is subject to such legally required disclosure
prior to making such disclosure and provides Buyer with the opportunity for it
to enter its appearance in such action and take such steps as Buyer may
reasonably deem

 

2



--------------------------------------------------------------------------------

EXECUTION COPY

 

necessary to protect such information. Employee shall cooperate with Buyer in
any such efforts to maintain the confidentiality of its information.

 

4. Injunctive Relief. Employee acknowledges and agrees that Buyer’s remedies at
law for any breach of any of Employee’s obligations under this Agreement would
be inadequate, and agrees and consents that temporary and permanent injunctive
relief may be granted in a proceeding brought to enforce any provision of this
Agreement without the necessity of proof of actual damage or the posting of a
bond or other security. The foregoing shall not in anyway relieve Buyer of the
burden of proving that a breach by Employee of his obligations under this
Agreement occurred. If a court of competent jurisdiction finds the geographic
provisions of this Agreement to be so burdensome as to be unenforceable, then
the geographic limitations will be reduced to such extent as is necessary to
enable said court to enforce the intention of the restrictive covenants
contained herein.

 

5. Assignment. Employee may not assign this Agreement. Buyer may assign this
Agreement to any Person controlling, controlled by or under common control with
Buyer, or acquiring substantially all of its assets.

 

6. Miscellaneous.

 

(a) This Agreement shall be governed by and construed in accordance with the
domestic laws of the State of California without giving effect to any conflict
of law rules.

 

(b) All notices (including other communications required or permitted) under
this Agreement must be in writing and must be delivered: (i) in person; (ii) by
registered, express or certified mail, postage prepaid, return receipt
requested; (iii) by a generally recognized courier or messenger service that
provides written acknowledgement of receipt by the addressee; or (iv) by
facsimile or other generally accepted means of electronic transmission with a
verification of delivery. Notices are deemed delivered at the earlier of the
date such notice is actually received or delivery is refused by a party. All
notices must be delivered at the address set forth below the party’s name on the
signature page. Any party may furnish, from time to time, other addresses for
notices to it.

 

If to Employee:

 

Howard Skurka

4600 Calle Bolero

Camarillo, California 93011

Telephone: (805) 484-8884

Facsimile: (805) 482-7771

 

If to Buyer:

 

W. Nicholas Howley

TransDigm, Inc.

Tower at Erieview

1301 East Ninth Street, Suite 3710

Cleveland, Ohio 44114

Telephone: (216) 261-8070

Facsimile: (216) 289-4937

 

3



--------------------------------------------------------------------------------

EXECUTION COPY

 

with a copy to:

 

Elizabeth A. Dellinger, Esq.

Baker & Hostetler LLP

3200 National City Center

1900 East 9th Street

Cleveland, Ohio 44114

Facsimile No.: (216) 696-0740

 

The above addresses may be changed from time to time by giving notice thereof in
the manner provided herein.

 

(c) Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction will, as to such jurisdiction, be ineffective, but only to the
extent of such prohibition or unenforceability, without invalidating the other
provisions hereof or without affecting the validity or unenforceability of such
provision in any other jurisdiction.

 

(d) This Agreement constitutes the entire agreement of the parties relative to
the subject matter contained herein, superseding, canceling and replacing all
prior agreements with respect thereto. This Agreement may not be modified,
waived or discharged except in writing duly signed by each party.

 

(e) Buyer’s failure to insist upon strict compliance with any provision of, or
to assert any right under, this Agreement will not be deemed to be a waiver of
such provision or right or of any other provision of or right under this
Agreement.

 

(f) Employee confirms that he has had the opportunity to review this Agreement,
that he was represented by counsel in connection with the negotiation and
execution and performance of this Agreement and that such acts are his voluntary
acts. Employee hereby acknowledges that this Agreement was the result of
negotiations and no party hereto should be considered the drafter hereof for
purposes of construction and interpretation of this Agreement.

 

(g) This Agreement may be executed in two or more counterparts, each of which
will be deemed to be an original, but all of which will constitute one and the
same agreement.

 

(h) The headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.

 

[Signature page follows.]

 

4



--------------------------------------------------------------------------------

EXECUTION COPY

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

TRANSDIGM INC. By:   /s/ Gregory Rufus        

Name:

  Gregory Rufus Title:   Chief Financial Officer SKURKA AEROSPACE INC. By:   /s/
Gregory Rufus        

Name:

  Gregory Rufus Title:   Treasurer

 

/s/ Howard Skurka HOWARD SKURKA

 

Signature Page to Non-Competition Agreement (Howard Skurka) – Exhibit to
Retention Agreement